 

Exhibit 10.3

 

Consulting Engagement Agreement

 

This Consulting Engagement Agreement (the "Agreement") is made effective as of
April 20, 2015 (the "Commencement Date") between The Brenner Group, Inc., a
Delaware corporation, with its principal place of business located at 19200
Stevens Creek Blvd., Suite 200, Cupertino, CA 95014-

2530 ("Consultant") and Inventergy, Inc., a Delaware corporation, with its
principal place of business located at 900 Hamilton Avenue, Suite 180, Campbell,
CA 95008 ("Client").

 

RECITALS

 

A.Consultant is in the business of providing management services to client
companies in all areas of business operations.

 

B.Client is in need of assistance in the form provided by Consultant.

 

C.Consultant and Client desire to enter into a consulting arrangement upon the
terms and conditions set forth herein.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.ENGAGEMENT: Client agrees to engage Consultant under the terms of this
Agreement, and Consultant agrees to accept such engagement. Consultant, or its
representative shall be available to Client according to the time or the
projects specified in Exhibit A, attached hereto and made a part of this
Agreement by reference herein.

 

2.TERM AND TERMINATION: Consultant's engagement pursuant to this Agreement shall
commence on April 20, 2015 and continue until April 30, 2016, unless terminated
earlier, as provided herein (the "Term"). At the end of the Term, this Agreement
shall automatically be extended for periods of three (3) months each, unless one
party gives the other party one (1) months' notice of their intent to not extend
the Agreement. Other than for the reasons described in Section 4, below, either
party may terminate this Agreement during the Term, or any extensions thereof,
by giving the other party one (1) months' written notice of their intent to so
terminate.

 

3.COMPENSATION: As compensation for services rendered by Consultant pursuant to
this Agreement, Client shall pay Consultant the sum(s) as shown on Exhibit A,
plus reimbursement for any expenses incurred on Client's behalf. If Consultant
uses an automobile on Client's behalf, Client shall reimburse Consultant for
actual miles traveled at the rate of $0.58 per mile. For on-site engagements of
less than four (4) hours, Consultant shall invoice Client for travel time to and
from Client’s premises (or other designated meeting site as defined by Client).
Client and Consultant agree that Exhibit A may be modified from time to time,
and such modifications shall be made a part of this Agreement when executed by
both parties.

 

Page 1 of 5

 



4.PERSONNEL: Client and Consultant agree that Consultant is not in the business
of providing a recruiting or placement service for permanent positions. However,
if Client wishes to offer employment to any of Consultant’s representatives, and
if the representative wishes to accept such employment, Consultant has the right
to invoice Client, and Client will promptly pay, a fee as shown in the following
table:

 

Period after the Effective Date of the Agreement  % of estimated first
year’s compensation**  Within the first six (6) months   100% Between seven (7)
months and nine (9) months   85% After the commencement of the tenth (10th)
month   70%

 

** For purposes of this Agreement, “estimated first year’s compensation” shall
be defined to include first year’s annualized salary, first year’s estimated
annualized bonus, and number of shares of Client’s stock to be vested to
Consultant’s representative by the first anniversary of representative’s
employment by Client. In the case of equity, a warrant shall be issued to
Consultant for the percentage of representative’s shares, at the same price as
those as the representative. Equity considered “vested” shall be determined as a
function of the passage of time (i.e. disregarding cliffs and other vesting
deferral mechanisms built into the representative’s option plan).

Client and Consultant also agree that the Client shall not offer any of
Consultant’s Representative (including all Exhibits, and whether or not
Consultant’s Representative remains an employee of Consultant) a consulting or
other non-permanent form of employment or engagement within twenty- four (24)
months of termination of Client’s engagement with Consultant, without obtaining
the express and written consent of Consultant. In the absence of this approval,
Consultant has the right to invoice Client, and Client will promptly pay, a fee
equal to 100% of the total amount paid by Client to the Consultant’s former
Representative for the greater of the duration of the project or until the time
which is twenty-four (24) months after the termination of the Agreement.

 

5.INVOICING AND PAYMENT: Consultant shall invoice Client as of the fifteenth and
last day of each month for services performed pursuant to this Agreement. Client
shall pay Consultant's invoice, in full, within five (5) business days of the
date of Consultant's invoice. If Client does not pay Consultant pursuant to
these terms, Consultant shall have the right to receive a retainer, as described
in Paragraph 6, below.

 

6.RETAINER: If Consultant has the right, pursuant to Paragraph 5, above, to
receive a retainer from Client, and further, if Consultant requests such
retainer, Client shall pay Consultant a retainer (the "Retainer") upon written
demand from Consultant. Such retainer shall approximate Consultant's best
estimate of one half months’ worth of Consultant's charges working on Client's
matters. Client agrees that such retainer shall be replenished to an amount
equal to the following one half month's projected amount due for projected
services during such period. Any retainer remaining shall be applied against the
final invoice pursuant to this Agreement.

 

Page 2 of 5

 



7.STATUS: Consultant is engaged by Client as an independent contractor, and not
as an employee. As such, Consultant is solely responsible for and will make
proper and timely payment of any and all taxes on amounts paid by Client,
including, if applicable, estimated state and federal income taxes,
self-employment taxes, state disability insurance taxes and the like. Neither
Consultant nor Consultant’s Representative will receive or participate in any of
Client's employee health insurance or any other employee fringe benefit
programs, and Consultant will not be covered by Client's workers' compensation
and other insurance policies.

 

8.PROPRIETARY INFORMATION AND INVENTIONS: Consultant understands that certain
proprietary information of Client's may be disclosed to Consultant during the
term of this Agreement. Unless such information was known to Consultant prior to
such disclosure, or becomes part of the public domain, or disclosure is required
by government-compelled process, Consultant agrees not to disclose such
information to third parties for a period of twenty four months, without prior
written consent of the Client. Consultant acknowledges that, if requested by
Client, Consultant will sign an additional and separate Non-Disclosure Agreement
with Client.

 

9.NO AUTHORITY: Consultant does not have, and is not granted by this Agreement,
any express or implied right or authority to assume or create any obligations on
behalf of, or in the name of, Client; or to bind Client to, or enter into,
directly or indirectly, any contract, agreement or undertaking with any third
party. If Client wishes to grant such authority to Consultant, Client shall
issue such authority to Consultant in writing prior to Consultant taking any
such action.

 

10.INDEMNITY: Client shall offer the same level of indemnification to Consultant
as Client would normally provide to its officers and directors, including such
resolutions by its Board of Directors as are customary regarding officer and
director indemnification. Client shall cause Consultant, and Consultant’s
Representative #1 to be named as a named insureds on it Directors and Officer’s
Liability policy.

 

11.MISCELLANEOUS:

 

A.          ASSIGNMENT: This Agreement may not be assigned by either party
hereto without the prior written consent of the other.

 

B.           ADDITIONAL PERSONNEL: Consultant may use additional personnel to
support the requirements of Client under this Agreement. The additional
personnel will only be used after Client has agreed in writing to: (a) such
addition; (b) the compensation for such addition; (c) the term of such addition,
and (d) such addition is made a part of this Agreement by an amendment to
Exhibit A and executed by both parties.

 

C.           GOVERNING LAW: This Agreement shall be governed by and construed in
accordance with the laws of the State of California.

 

Page 3 of 5

 



D.NOTICES: All notices hereunder shall be in writing, and shall be deemed given
upon personal delivery or upon placing in the United States postal service First
Class delivery system, to the addresses set forth below:

 

  If to Consultant:   If to Client:   Richard M. Brenner   Joe Beyers   Chief
Executive Officer   Chairman and Chief Executive Officer   The Brenner Group,
Inc.   Inventergy, Inc.   19200 Stevens Creek Blvd., St. 200   900 Hamilton
Avenue, Suite 180   Cupertino, CA 95014-2530   Campbell, CA 95008

 

Either party may change its notice address by written notice to the other in
accordance herewith.

 

E.AMENDMENT; ENTIRE AGREEMENT: This Agreement may be amended only in writing,
and signed by both parties. This Agreement sets forth the entire understanding
of the parties with respect to the subject matter hereof, and expressly
terminates and supersedes any and all oral and or written understandings and
agreements with regard to such subject matter.

 

F.ATTORNEYS' FEES: If any action is brought hereunder, the prevailing party
shall be entitled to reasonable attorneys' fees to be fixed by the court in such
action.

 

G.PARTIAL INVALIDITY: If any provision of this Agreement is found to be invalid
by any court or other authority, the invalidity of such provision shall not
affect the validity of the remaining provisions hereof.

 

IN WITNESS WHEREOF, the parties have executed this Agreement this 20th day of
April, 2015, to be effective as of twentieth day of April, 2015.

 

Consultant: Client:     The Brenner Group, Inc. Inventergy, Inc.

 

/s/ Richard M. Brenner   /s/ Joseph W. Beyers Signature   Signature      
Richard M. Brenner   Joseph W. Beyers Name   Name       President and Chief
Executive Officer   Chairman and Chief Executive Officer Title   Title

 

Page 4 of 5

 

 

Exhibit A

 

The Assignment shall be defined as:

 

·Consultant # 1 shall assist Client by acting as Client’s Chief Financial
Officer, including all duties and authorities normally associated with such
position.

 

·Consultant #2 shall assist Client by acting as Client’s interim Controller,
including all duties and authorities normally associated with such position.

 

·Consultant shall assist Client in such other matters as Client may reasonably
request.

 

Consultant's rates for such services:

 

    Consultant's Representative   Rate 1.   John Niedermaier, or equivalent  
$275 per hour 2.   Cheryl Kudelka, or equivalent   $200 per hour

 

IN WITNESS WHEREOF, the parties have executed this Agreement this 20th day of
April, 2015, to be effective as of twentieth day of April, 2015.

 

Consultant: Client:     The Brenner Group, Inc. Inventergy, Inc.



 

/s/ Richard M. Brenner   /s/ Joseph W. Beyers Signature   Signature      
Richard M. Brenner   Joseph W. Beyers Name   Name       President and Chief
Executive Officer   Chairman and Chief Executive Officer Title   Title

 

Page 5 of 5

